DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “wherein the magnetic reference layer forms an interface with the entirely planar topmost surface of the bottom electrode” in lines 2-3 which is not consistent with Figs. 5-6 of Applicants’ specification. According to Applicants’ specification, magnetic reference material 20P formed an interface with a portion of the planar topmost surface of the bottom electrode 14 and the remaining 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al. (Pub. No.: US 2017/0263861 A1), hereinafter as Park.
Regarding claim 1, Park discloses a method of forming a magnetic tunnel junction (MTJ) containing device in Figs. 10-15, the method comprising: forming a structure comprising a dielectric material (insulating film 137) located adjacent to a bottom electrode (first electrode film 140) having an entirely planar topmost surface (see Fig. 11 and [0063], [0065]), a multilayered magnetic tunnel junction (MTJ) stack (combination of layers 160, 180, 200 and 220) located on a portion of the entirely planar topmost surface of the bottom electrode and a top electrode (combination of upper electrode pattern 240p and capping film 220p) located on the multilayered MTJ stack (upper electrode pattern 240p formed before the etching process of the MTJ stack started and being used as hard mask) (see Fig. 12 and [0029-0030], [0069-0068]); 
Regarding claim 2, Park discloses the method of claim 1, further comprising forming a dielectric material layer (forming insulating film 360) to fill in the recessed region of the bottom electrode structure (see Fig. 15 and [0076]).
Regarding claim 5, Park discloses the method of claim 1, wherein the MTJ stack comprises a magnetic reference layer (first magnetization pattern 160p), a tunnel barrier layer (tunnel barrier layer 180), and a magnetic free layer (second magnetization pattern 120p) (see Fig. 14 and [0022], [0024-0026], [0065]), wherein the magnetic reference layer forms an interface with the entirely planar topmost surface of the bottom electrode (for purpose of rejection, claim 5 being interpreted as the magnetic reference layer forms an interface with a portion of the planar topmost surface of the bottom electrode) (forming interface between 160p and 140p) (see Fig. 14).
Regarding claim 6, Park discloses the method of claim 1, wherein the MTJ stack comprises a magnetic reference layer (first magnetization pattern 160p), a tunnel 
Regarding claim 7, Park discloses the method of claim 1, wherein the bottom electrode is located on a surface of an electrically conductive structure (combination of electrode 138 and contact plug 134) (see Fig. 12 and [0062-0063]).
Regarding claim 8, Park discloses the method of claim 7, wherein the electrically conductive structure is embedded in an interconnect dielectric material layer (partially imbedded in insulating film 130) (see Fig. 12 and [0062]).
Regarding claim 9, Park discloses the method of claim 8, wherein an upper portion of the interconnect dielectric material layer provides the dielectric material that is located laterally adjacent to the recessed region (see Fig. 14).
Regarding claim 10, Park discloses the method of claim 1, The method of Claim 1, wherein the dielectric material that is located laterally adjacent to the recessed region is a dielectric capping layer (insulating film 130 is dielectric capping layer for transistor 110) (see Fig. 14 and [0062]).
Regarding claim 11, Park discloses the method of claim 1, wherein the recessed region has a critical dimension that exceeds that of the MTJ pillar (claim fails to recite how to define the critical dimension and what structure of the MTJ pillar being compare to the critical dimension of the recessed region, therefore the Examiner interpreted that a portion of first electrode 140p can be chosen to larger than a portion 
Regarding claim 12, Park discloses the method of claim 1, wherein no resputtered conductive metal particles are present on a sidewall of the MTJ pillar (claim fails to recite where the resputtered conductive metal particle come from or how the resputtered conductive metal particle formed, the examiner then interpreted that no resputtered conductive metal particles of first electrode 140p being redeposited into the sidewall of MTJ structure NP during the etching process of the first electrode 140p since passivation 340 presented) (see Fig. 14 and [0072-0075]).
Regarding claim 13, Park discloses the method of claim 1, wherein the top electrode is used as an etch mask (both 240p and 220p) during the etching of the multilayered MTJ stack (see Figs. 13-14 and [0068-0069]).
Regarding claim 14, Park discloses the method of claim 13, wherein the etching comprises one or more reactive ion etching processes (see [0069]).
Regarding claim 17, Park discloses the method of claim 1, wherein the mesa portion of the bottom electrode is spaced apart from an innermost sidewall of the dielectric material that is adjacent recessed region of the bottom electrode (the sidewall of one of 140p is space apart from the sidewall of the recessed insulating film 137p below another one of 140p facing) (see Fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (Pub. No.: US 2017/0263861 A1), hereinafter as Park as applied to claim 1 above, and further in view of TIEN et al. (Pub. No.: US 2019/0148631 A1), hereinafter as Tien. 
Regarding claim 4, Park discloses the method of claim 1, wherein the forming of the passivation material spacer comprises: forming a passivation material layer (forming material of layers 320 and 340) on physically exposed surfaces of the top electrode, the MTJ pillar and the bottom electrode (see Figs. 13-14 and [0071-0072]); However, Park fails to disclose etching the passivation material layer to provide the passivation material spacer.
Tien discloses a method of forming MTJ containing device comprising forming a passivation material layer (forming spacer layer 160) on MTJ pillar (resistance switching element 142) and a bottom electrode (bottom electrode 132) (see Figs. 1G-1H and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the method of etching the passivation material of Tien (etching spacer layer 160) into the method of forming the MTJ containing device of Park for etching the passivation material (passivation layer 340) because the method of Park not disclosing how the passivation layer 340 can be selectively formed on the sidewall of the MTJ structure NP and it would be conventional and effective to understand that the passivation layer 340 can be selectively formed by deposition and etching process as shown in the method of etching the passivation material of Tien in a conventional and low cost manufacturing process.   
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (Pub. No.: US 2017/0263861 A1), hereinafter as Park as applied to claim 1 above, and further in view of LEE et al. (Pub. No.: US 2019/0165257 A1), hereinafter as Lee. 
Regarding claim 15, Park discloses the method of claim 1, but fails to disclose wherein the MTJ pillar and the top electrode are both cylindrical in shape.
Lee discloses a method of forming MTJ containing device comprising forming MTJ pillar (MTJ of layers 112, 122 and 132) and the top electrode (TE) are both cylindrical in shape (see Figs. 3-4 and [0024-0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate cylindrical shape of the MTJ pillar and the top electrode of Lee into the method of forming the shape of the MTJ pillar and top electrode of Park because having the cylindrical shape would provide the MJT . 
 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (Pub. No.: US 2017/0263861 A1), hereinafter as Park as applied to claim 1 above, and further in view of LIAO et al. (Pub. No.: US 2019/0165259 A1), hereinafter as Liao. 
Regarding claim 4, Park discloses the method of claim 1, but fails to disclose wherein the recessing of the physically exposed portion of the bottom electrode comprises utilizing a HBr/O2 based plasma etch or a Cl2/O2 based plasma etch.
Liao disclose a method of forming MTJ containing device comprising wherein the recessing of the physically exposed portion of the bottom electrode (recessing the exposed portion of 130B of bottom electrode 130) comprises utilizing a Cl2/O2 based plasma etch (see Figs. 3-4 and [0018-0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the method of etching the bottom electrode of Liao into the method of Park for recessing the exposed portion of the bottom electrode utilizing a Cl2/O2 based plasma etch because having the combined method would provide an effectively and precise etching method for forming bottom electrode with low manufacturing cost.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (Pub. No.: US 2017/0263861 A1), hereinafter as Park as applied to claim 1 above, and further in view of Chen et al. (U.S Patent No.: US 5,951,880), hereinafter as Chen. 
Regarding claim 19, Park discloses the method of claim 1, but fails to disclose wherein the recessing of the physically exposed portion of the bottom electrode 
Chen disclose a method of etching comprising wherein the recessing of the physically exposed portion of metal material (etching TiN) comprises utilizing a wet solution of ammonium hydroxide, hydrogen peroxide and deionized water (see Fig. 3c, column 5 and lines 25-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the method of etching of Chen into the method of Park for recessing the physically exposed portion of the bottom electrode comprises utilizing a wet solution of ammonium hydroxide, hydrogen peroxide and deionized water because having the combined method would provide a highly desired profile for forming the bottom electrode for reducing contact resistance. 

      Allowable Subject Matter
Claims 3, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the recessed region of the bottom electrode structure has a concave surface as recited in claim 3; wherein the mesa portion of the bottom electrode has an entirely planar topmost surface that is 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818